Citation Nr: 1819712	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  08-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected peripheral neuropathy of the right hand.

2.  Entitlement to an initial compensable evaluation for service-connected peripheral neuropathy of the left hand.

3.  Entitlement to an increase initial evaluation for service-connected peripheral neuropathy of the right lower extremity, evaluated noncompensably (zero percent) disabling prior to September 6, 2017, and 10 percent disabling, thereafter.

4.  Entitlement to an increase initial evaluation for service-connected peripheral neuropathy of the left lower extremity, evaluated noncompensably (zero percent) disabling prior to September 6, 2017, and 10 percent disabling, thereafter.

5.  Entitlement to an initial compensable evaluation for service-connected nonproliferative diabetic retinopathy.

6.  Entitlement to an initial compensable evaluation for service-connected erectile dysfunction.

7.  Entitlement to an evaluation in excess of 10 percent for service-connected adjustment disorder with depressed mood and organic mood.

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

9.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1984 to November 1984, and he also had a prior period of service of an unknown nature.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran has relocated several times during the pendency of his appeal, and jurisdiction now resides in the VARO in St. Petersburg, Florida, from where it was certified to the Board.  

These matters were previously before the Board in March 2012, January 2015, and April 2017, when they were remanded for further evidentiary and procedural development.  In a November 2017 rating decision, VBA's former Appeals Management Center (AMC), currently, the VBA Appeals Management Office (AMO), partially granted the Veteran's appeal regarding the issues seeking compensable initial evaluations for service-connected peripheral neuropathy of the right and left lower extremities, assigning 10 percent initial evaluations for each disability, effective from September 6, 2017.  As such, the issues are stated as set forth on the title page.

Evidence received by VA during the pendency of the Veteran's appeal for increased evaluations reflects that his service-connected disabilities on appeal, alone or in concert with one another, render the him unable to secure and maintain substantially gainful employment.  See e.g., a September 2016 VA psychiatric examination report.  Indeed, it appears that the Veteran has not had full-time employment in over 10 years, and the issue of entitlement to TDIU was claimed, developed, and adjudicated prior to the appellate period currently under consideration.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) has held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As such, the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.

After undertaking partial allowances of two issues on appeal, the remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the symptoms associated with the Veteran's service-connected peripheral neuropathy of the right hand meet the criteria of mild incomplete paralysis of the ulnar nerve.  

2.  Throughout the pendency of the appeal, the symptoms associated with the Veteran's service-connected peripheral neuropathy of the left hand meet the criteria of mild incomplete paralysis of the ulnar nerve.  

3.  Prior to September 6, 2017, the symptoms associated with the Veteran's service-connected peripheral neuropathy of the right lower extremity meet the criteria of mild incomplete paralysis of the sciatic nerve.  

4.  Prior to September 6, 2017, the symptoms associated with the Veteran's service-connected peripheral neuropathy of the left lower extremity meet the criteria of mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial evaluation, at least, for service-connected peripheral neuropathy of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8516 (2017).

2.  The criteria for a 10 percent initial evaluation, at least, for service-connected peripheral neuropathy of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8516 (2017).  

3.  Prior to September 6, 2017, the criteria for a 10 percent evaluation, at least, for service-connected peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8520 (2017).

4.  Prior to September 6, 2017, the criteria for a 10 percent evaluation, at least, for service-connected peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8520 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased evaluations - peripheral neuropathy of the hands and lower extremities

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Where an appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran's peripheral neuropathy of the hands has been evaluated as impairment of the ulnar nerve under Diagnostic Code 8516.  Under Diagnostic Code 8516, complete paralysis of the nerve, which is rated 60 percent disabling, contemplates the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Incomplete paralysis of the nerve warrants a 40 percent evaluation if it is severe, a 20 percent if it is moderate, and a 10 percent if it is mild.

The Veteran's peripheral neuropathy of the bilateral lower extremities has been evaluated under Diagnostic Code 8520.  Under Diagnostic Code 8520, complete paralysis of the nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The preface to 38 C.F.R. § 4.124a states that when the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  In addition, the preface states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The Court recently held in Miller v. Shulkin, 28 Vet. App. 376 (2017), that the language of 38 C.F.R. § 4.124a provides for a maximum 20 percent rating for peripheral neuropathy when the involvement is wholly sensory.

Pursuant to 38 C.F.R. § 4.123, however, the maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis, i.e., no more than 40 percent.

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  The Board also notes that a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id. at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."  

As noted below in the Remand section, there is scant medical evidence during the appeal period.  However, after a review of the complete file, the Board concludes that there is evidence sufficient to partially grant the issues seeking increased evaluations for peripheral neuropathy of the hands and lower extremities.  Specifically, the Veteran competently and credibly reported tingling, burning, and numbness in his hands and feet prior to the appeal period at the May 2003 and April 2005 VA examinations.  He also reported pain radiating from his hands to his elbows and the sensation of "ants crawling" on his feet and lower legs that got worse with prolonged standing.  These reported symptoms are congruent in severity and frequency with those reported at the September 2017 VA examination and within the available treatment records during the appeal period.  

In light of above, the Board concludes that the medical evidence currently available reflects that the symptoms associated with the Veteran's service-connected peripheral neuropathy of the hands and lower extremities most nearly approximates the criteria for 10 percent evaluations, at least, for incomplete paralysis of the sciatic and ulnar nerves, bilaterally.  This is true throughout the appeal period regarding the Veteran's hand disabilities and prior to September 6, 2017, concerning his bilateral lower extremities.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Critically, while these issues are partially granted, the Board points out that the remaining aspects of each issue (entitlement to evaluations in excess of 10 percent for the Veteran's hands and bilateral lower extremities for the entirety of the appeal period) are not being addressed at this time because of the need for additional development, as will be discussed below.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 10 percent evaluation for service-connected peripheral neuropathy of the right hand is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial 10 percent evaluation for service-connected peripheral neuropathy of the left hand is granted.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent evaluation for service-connected peripheral neuropathy of the right lower extremity is granted prior to September 6, 2017.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent evaluation for service-connected peripheral neuropathy of the left lower extremity is granted prior to September 6, 2017.


REMAND

While further delay is regrettable, the Board concludes that the Veteran's appeal must be remanded so that VA can fulfill its duty to assist the Veteran in substantiating his appeal and ensuring completeness of the record.

Initially, the Board notes that the Veteran is an insulin-dependent, type 1 diabetic, and service connection for this disability has been in effect since his separation from service in November 1984.  While no appeal relating to the Veteran's evaluation for service-connected diabetes mellitus, type I, is before the Board at this time, it is noted that all of the issues currently under the Board's jurisdiction are either acknowledged to be or claimed to be secondary to this disability.  

With the above in mind, the Board is concerned that the record may be incomplete, as there are no records of VA or private treatment dated after October 28, 2010.  While the record includes recent VA examinations, the Board notes that these examinations were undertaken for the purposes of assessment rather than treatment.  The Board finds it implausible that an insulin-dependent, type I diabetic, such as the Veteran, has not received any treatment for this disability or any secondary complication, such as those on appeal, for more than 7 years, particularly for assessment of the progressive disease's complications and renewal of his prescribed insulin.  

The Board notes that the AOJ has undertaken unsuccessful efforts to obtain updated VA treatment records from the VA Medical Center (VAMC) in Miami, Florida, dated since 2008 and the Veteran was notified of their unavailability in 2015.  However, although this appeal has been remanded 3 prior times and the AOJ has been aware of the Veteran's multiple relocations to, and from, Florida, Oregon, and Panama, no efforts have been made to inquire about or obtain updated treatment records from the Portland VAMC and/or request that the Veteran identify any private treatment records relating to these disabilities that may be and outstanding.  

In light of above, the Board finds it necessary to remand the Veteran's appeal, as VA's duty to assist the Veteran has not been fulfilled with regard to attaining all outstanding evidence pertinent to the issues on appeal.  As the issues seeking increased evaluations are dependent on the severity and frequency of the manifestations of the service-connected disabilities throughout the lengthy appeal period, the Board finds that these records are critical to have for review before adjudicating the issues.  Further, as the rationale of the September 2017 VA examiner's negative opinions concerning the etiology of the Veteran's hypertension was based on the fact that his hypertension was and remains well-controlled with medication, the Board finds that contemporaneous treatment records to support this notion would be helpful.

Further, as noted in the Introduction, the matter of entitlement to TDIU has been raised by the record and is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).  However, as this issue is partly reliant upon the Veteran's combined evaluation, it is inextricably intertwined with the other claims being remanded by the Board, and thus, the Board must defer adjudication of this issue at this time.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, an updated diabetes mellitus examination is necessary. 

Further, a claim for TDIU must consider the Veteran's educational and occupational history.  In the present case, the RO has not provided the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) for him to complete and submit in support of this claim.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  While he submitted such a form in 1997, it is believed that his assertions and experiences may have changed since that time.  In light of above, the Board concludes that, upon remand, the Veteran must be provided with a VA Form 21-8940 for him to complete and return to the AOJ. 

After the Veteran has completed the VA Form 21-8940, the AOJ must complete any additional development which flows from the information provided by the Veteran or obtained by the AOJ, to include scheduling the Veteran for additional VA examination.  As the Veteran's combined evaluation meets the schedular criteria of 38 C.F.R. § 4.16(a) throughout the appeal period under consideration, extraschedular considerations and development will not be necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete and submit the form.  

2.  Ask the Veteran to identify and complete releases for all private treatment records associated with his diabetes mellitus, type I, and associated disabilities remanded, herein.  For each release that the Veteran completes and submits, the AOJ must make two attempts to obtain the identified records and notify the Veteran if any such records cannot be acquired.  

The Board is particularly interested in any private treatment that the Veteran has received since October 28, 2010, to include while living in Panama.  

For any identified records, the AOJ must make two attempts to obtain them, and the Veteran and his representative must be made aware if efforts to do so are unfruitful.  A formal finding of unavailability must be produced for any records identified and released by the Veteran that cannot be obtained.   

3.  Associate with the file all updated records of VA treatment from the VA Medical Centers (VAMCs) in Miami, Florida, and Portland, Oregon, and all associated facilities, dated after October 28, 2010.  

Also, the AOJ should request that the Veteran identify any other VA or governmental facility from which he has received treatment for his diabetes mellitus, type I, since October 28, 2010.  If necessary, the Veteran must be provided a release to complete and submit for any such records out of VA's possession.  

4.  Schedule the Veteran for appropriate VA examinations to evaluate his service-connected diabetes mellitus, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, diabetic retinopathy, and adjustment disorder with depressed mood and organic mood.  The frequency and severity of all manifestations of these disabilities must be described in detail.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All testing necessary to properly evaluation these disabilities and their resulting functional impairment must be completed and reported.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

6.  Schedule the Veteran for an examination to determine the nature, onset and etiology of his hypertension.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  

The examiner is specifically requested to address the following:

a.  Is the Veteran's hypertension at least as likely as not caused by a service-connected disability, to include diabetes mellitus, type I?

b.  Is the Veteran's hypertension at least as likely as not aggravated by a service-connected disability, to include diabetes mellitus, type I?

c.  Is the Veteran's hypertension at least as likely as not proximately due to or the result of any incident of the Veteran's service?

d.  Is it as least as likely as not that the Veteran's hypertension became manifest in service in within one year of his discharge from active duty.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

6.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


